Hudgins, J.,
delivered the opinion of the court.
W. C. Arrington and Company, Incorporated, instituted this suit for the purpose of enforcing a mechanic’s lien which it had perfected on the property of Nellie C. Wright. Numerous mechanic lien creditors, including appellants, filed their separate petitions in the same cause and for the same purpose.
The chancellor held that complainant and the Building Supplies Corporation, another lien creditor, were entitled *388to the entire sum due by the owner to the general contractor. Eleven of the respondents sought and obtained this appeal. The claim of each is less than $300. This brings the case within the influence of the decision in Gilman v. Ryan, 95 Va. 494, 28 S. E. 875.
For the reasons there stated, the motion to dismiss the appeal, as improvidently awarded, is sustained.

Dismissed.